Exhibit 10.3

 

LEASE AGREEMENT AMENDMENT NO. 2

 

THIS LEASE AGREEMENT AMENDMENT NO. 2 (this “Second Amendment”) is executed as of
this 8th day of August, 2005, by and between DUKE REALTY LIMITED PARTNERSHIP, an
Indiana limited partnership, successor by name change to Duke-Weeks Realty, L.P.
(“Landlord”), and ORCHID CELLMARK INC., a Delaware corporation (“Tenant”).

 

WITNESSETH:

 

WHEREAS, NWI Warehouse Group, L.P., as the original landlord and
predecessor-in-interest to Landlord, and Micro Diagnostics, Inc., a Tennessee
corporation, as the original tenant and predecessor-in-interest to Tenant,
entered into that certain Lease Agreement dated February 15, 1996, as amended by
that certain Lease Agreement Amendment No. 1 dated January 23, 2001
(collectively, the “Lease”), pursuant to which Tenant leases approximately
17,897 rentable square feet of space (the “Premises”) located at 1400 Donelson
Pike, Suite A-15, Nashville, Tennessee 37217, in that certain building known as
Airpark Business Center III (the “Building”), and within Airpark Business Center
(the “Park”), which space is more particularly described in the Lease; and

 

WHEREAS, the Lease will expire by its terms on October 31, 2005, and Landlord
and Tenant desire to enter into this Second Amendment in order to extend the
term of the Lease, upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
herein contained and each act performed hereunder by the parties, Landlord and
Tenant hereby agree that the Lease is amended as follows:

 

1. Incorporation of Recitals. The above recitals are hereby incorporated into
this Second Amendment as if fully set forth herein.

 

2. Extension of Lease Term. The term of the Lease as set forth in Paragraph 1(b)
is hereby amended to provide that the current term is extended for a period of
five (5) years (the “Extension Term”), commencing November 1, 2005, and
continuing until 11:59 p.m. on October 31, 2010.

 

3. Annual Net Rent. Paragraph 3 of the Lease is hereby amended to provide that
during the Extension Term, Tenant shall pay to Landlord Annual Net Rent in equal
monthly installments, in advance, without deduction or offset, and in accordance
with all of the terms and conditions set forth in the Lease, as follows:

 

Period

--------------------------------------------------------------------------------

   Minimum Annual Rent


--------------------------------------------------------------------------------

   Monthly Rental Installments


--------------------------------------------------------------------------------

11/1/05 – 10/31/06

   $ 165,547.20    $ 13,795.60

11/1/06 – 10/31/07

   $ 168,858.00    $ 14,071.50

11/1/07 – 10/31/08

   $ 172,235.40    $ 14,352.95

11/1/08 – 10/31/09

   $ 175,680.00    $ 14,640.00

11/1/09 – 10/31/10

   $ 179,193.60    $ 14,932.80

 

Such payments shall be due and payable on or before the first day of each
calendar month during the Extension Term, together with any other additional
rental as set forth hereunder or as set forth in the Lease. Monthly rental
installments for any partial calender month shall be prorated.

 

4. Payments. Paragraph 3 of the Lease is hereby further amended to provide that
Landlord’s address for payments is as follows:

 

Duke Realty Limited Partnership

75 Remittance Drive, Suite 3205

Chicago, IL 60675-3205

 

5. CPI Adjustments. Paragraph 4(a) of the Lease is hereby deleted in its
entirety and is of no further force or effect.

 

6. Proportionate Share. Paragraph 4(f) of the Lease is hereby modified to
reflect that Tenant’s “proportionate share” is 17.42%.



--------------------------------------------------------------------------------

7. Notices. Paragraph 31 of the Lease is hereby modified to reflect that
Landlord’s and Tennants address for notices are as follows:

 

Landlord:    Duke Realty Limited Partnership      c/o Duke Realty Corporation  
   Attn: Nashville Market - Senior Property Manager      782 Melrose Avenue     
Nashville, TN 37211 Tenant:    Orchid Cellmark Inc.      4390 U.S. Route One  
   Princeton, NJ 08540      Attn: James Marcella

 

8. Additional Improvement to Premises.

 

(a) Landlord’s Obligations. Tenant is accepting possession of the Premises for
the Extension Term in “AS IS” condition without representation or warranty by
Landlord of any kind and with the understanding that Landlord shall have no
responsibility with respect thereto, except to complete certain leasehold
improvements withthin the Premises (the “Additional Improvements”), in a good
and workmanlike manner. Except as expressly provided in this Second Amendment,
no free rent, moving allowance, tenant improvement allowances or other financial
concessions contained in the Lease shall apply to the Extension Term.

 

(b) Construction Drawings, Cost Statement and Allowance.

 

(i) Promptly following the date of execution of this Second Amendment by
Landlord and Tenant, Tenant will work with Landlord’s space planner to develop a
scope of work for the Additional Improvements that is reasonably acceptable to
Tenant and Landlord (the “Scope of Work”). After finalization of the Scope of
Work, Landlord shall prepare and submit to Tenant a set of construction drawings
(the “CD’s”) covering all work to be performed by Landlord in constructing the
Additional Improvements in accordance with the Scope of Work. Tenant shall have
fifteen (15) day after receipt of the CD’s in which to review the CD’s and to
give Landlord written notice of Tenant’s approval of the CD’s or its requested
changes thereto. Tenant shall have no right to request any changes to the CD’s
that would materially alter the exterior appearance or basic nature of the
Building or the Building systems. If Tenant request any changes to the CD’s,
Landlord shall make those changes which are reasonably requested by Tenant and
shall within ten (10) day of its receipt of such request submit the revised
portion of the CD’s to Tenant. If Tenant fails to approve or request changes to
the CD’s within five (5) days after its receipt thereof, then Tenant shall be
deemed to have approved the CD’s and the same shall thereupon be final. Tenant
shall at all times in its review of the CD’s, and of any revisions thereto, act
reasonably and in good faith. Without limiting the foregoing, Tenant agrees to
confirm Tenant’s consent to the final CD’s in writing within three (3) business
days following Landlord’s written request therefor.

 

(ii) Following Tenant’s approval (or deemed approval) of the CD’s, Landlord
shall solicit competitive bids from at least three (3) subcontractors for each
major trade. Landlord and Tenant shall review the bids jointly and Tenant shall
select one sub-contractor for each item bid. Promptly following the selection of
a subcontractor for each major trade, Landlord shall deliver to Tenant a
statement of the cost to construct and install all of the Tenant Improvement
(the “Cost Statement”). Tenant acknowledges and agrees that (i) the Cost
Statement shall include design fees and a fee payable to the project’s
construction manager or general contractor not to exceed an aggregate of eight
percent (8%) for general conditions and profit, and that such construction
manager or general contractor may be comprised of a subsidiary, affiliate or
employees of Landlord. Tenant agrees to acknowledge the final Cost Statement in
writing within three (3) business days following Landlord’s written request
therefor.

 

(iii) Tenant shall be responsible for the cost to construct and install the
Additional Improvements only to the extent that the Cost Statement, taking into
account any increases or decreases resulting from any Change Orders (as
hereinafter defined), exceeds One Hundred Seven Thousand Three Hundred
Eighty-Two and 00/100 Dollars ($107,382.00) (the “Allowance”). If, following
Tenant’s approval (or deemed approval) of the CD’s the Cost Statement shows that
the cost to construct and install Additional Improvement will exceed the
Allowance, Tenant shall deliver to Landlord, within ten (10) days following
Landlord’s written request, an amount equal to one-half (1/2) of such excess.
Following Substantial Completion (as hereinafter defined) of the Additional
Improvements, Tenant shall pay to Landlord the remaining difference between the
Cost Statement (taking into account any increases or decreases resulting from
any Change Orders) and the Allowance within ten (10) days of Landlord’s request
therefor. Tenant’s failure to deliver the payment required in this paragraph
shall entitle Landlord to stop the construction and installation of the
Additional Improvements until such payment is received. In addition, all
delinquent payments shall accrue interest at 15% per annum. In the

 

2



--------------------------------------------------------------------------------

event that Tenant fails to utilize the Allowance within three hundred sixty-five
(365) days of the date hereof, such unused amount shall thereafter be deemed
forfeited by Tenant.

 

(iv) Landlord acknowledges that (1) Tenant shall hire a third-party security
provider to upgrade Tenant’s security system within the Premises (2) that the
expense for the upgraded security system shall be included in the Additional
Improvements and Cost Statement; and (3) Landlord shall not charge an additional
supervisory fee related to the security system upgrade expenses.

 

(v) Notwithstanding anything to the contrary set forth in this subparagraph
(iv), if the Allowance exceeds the Cost Statement (taking into account any
increases or decreases resulting from any Change Orders) (the “Excess”), Tenant
shall have the option, upon written notice to Landlord given within five
(5) days of Substantial Completion of the Additional Improvements, to apply the
Excess, up to a maximum amount of $42,729.00 as a rent credit (such amount being
referred to herein as the “Credit”), which Credit shall be applied to the
monthly installments of rent next becoming due.

 

(c) Schedule. Landlord shall provide Tenant with a proposed schedule for the
construction and installation of the Additional Improvements and shall notify
Tenant of any material changes to said schedule. Landlord and Tenant acknowledge
and agree that (i) Tenant shall be conducting business within the Premises
during Landlord’s construction and installation of the Additional Improvements,
(ii) Tenant will use reasonable efforts to cooperate with Landlord in connection
with its construction and installation of the Additional Improvements, and
(iii) Landlord will have no liability for its entry into the Premises pursuant
thereto. Notwithstanding the foregoing, while constructing and installing the
Additional Improvements, Landlord and its construction manger or general
contractor shall use reasonable efforts not to interfere with Tenant’s business
operations at the Premises.

 

(d) Change Orders. Tenant shall have the right to request changes to the CD’s at
any time following the date hereof by way of written change order (each, a
“Change Order”, and collectively, “Change Orders”). Provided such Change Order
is reasonably acceptable to Landlord, Landlord shall prepare and submit promptly
to Tenant a memorandum setting forth the impact on cost and schedule resulting
from said Change Order (the “Change Order Memorandum of Agreement”). Tenant
shall, within three (3) business days following Tenant’s receipt of the Change
Order Memorandum of Agreement, either (a) execute and return the Change Order
Memorandum of Agreement to Landlord, or (b) retract its request for the Change
Order. At Landlord’s option, Tenant shall pay to Landlord (or Landlord’s
designee), within ten (10) days following Landlord’s request, any increase in
the cost to construct the Additional Improvements over the Allowance resulting
from the Change Order, as set forth in the Change Order Memorandum of Agreement.
Landlord shall not be obligated to commence any work set forth in a Change Order
until such time as Tenant has delivered to Landlord the Change Order Memorandum
of Agreement executed by Tenant and, if applicable, Tenant has paid Landlord in
full for said Change Order.

 

(e) Definitions. For purposes of this Second Amendment, “Substantial Completion”
(or any grammatical variation thereof) shall mean completion of construction of
the Additional Improvements, subject only to punchlist items to be identified by
Landlord and Tenant in a joint inspection of the Premises.

 

(f) Letter of Understanding. Promptly following Substantial Completion of the
Additional Improvements, Tenant shall execute Landlord’s Letter of Understanding
in substantially the form attached hereto as Exhibit A and made a part hereof,
acknowledging that, expect for any punchlist items, Landlord has completed the
Tenant Improvements and Tenant has accepted the Premises for the Extension Term.

 

(g) Notwithstanding anything to the contrary contained herein or in the Lease,
specifically with respect to the Additional Improvements, Tenant shall not be
required to remove same at the time of surrendering of the Premises or restore
the Premises with respect to same.

 

9. Options to Extend. Paragraph 39(k) of the Lease is hereby deleted in its
entirety and the following new Paragraph 40 is inserted in lieu thereof:

 

“40. Options to Extend.

 

(a) Grant and Exercise of Option. Provided that (i) no default has occurred and
is then continuing (ii) the creditworthiness of Tenant is then reasonably
acceptable to Landlord and (iii) Tenant originally named herein or any of its
affiliates or subsidiaries (as defined in Article 14 of the Lease) remains in
possession of the entire Premises throughout the term immediately preceding the
Additional Extension Term (as defined below) and Tenant has not defaulted with
respect to any payment of rent under the Lease, Tenant shall have the option to
extend the Lease Term for two (2) additional periods of five (5) years each (the
“Additional Extension Term(s)”). Each Additional Extension Term shall be upon
the same terms and conditions contained in the Lease, as amended, except
(x) this provision giving two (2) extension options shall be amended to

 

3



--------------------------------------------------------------------------------

reflect the remaining options to extend, if any, and (y) any improvement
allowances or other concessions applicable to the Premises under the Lease shall
not apply to the Additional Extension Term, and (z) the Annual Net Rent shall be
adjusted as set forth below (the “Rent Adjustment”). Tenant shall exercise each
option by (i) delivering to Landlord, no later than one hundred twenty (120)
days prior to the expiration of the then preceding term, written notice of
Tenant’s desire to extend the term of the Lease. Tenant’s failure to timely
exercise such option shall be deemed a waiver of such option and any succeeding
option. Landlord shall notify Tenant of the amount of the Rent Adjustment no
later than ninety (90) days prior to the commencement of the Additional
Extension Term. Tenant shall be deemed to have accepted the Rent Adjustment if
it fails to deliver to Landlord a written objection thereto within ten
(10) business days after receipt thereof. If Tenant properly exercises its
option to extend, Landlord and Tenant shall execute an amendment to the Lease
(or, at Landlord’s option, a new lease on the form then in use for the Building)
reflecting the terms and conditions of the Additional Extension Term within
thirty (30) days after Tenant’s acceptance (or deemed acceptance) of the Rent
Adjustment.

 

(b) Rent Adjustment. The Annual Net Rent for the applicable Additional Extension
Term shall be an amount equal to the Annual Net Rent then being quoted by
Landlord to prospective renewal tenants of the Building for space of comparable
size and quality and with similar or equivalent improvements as are found in the
Building, and if none, then in similar buildings in the vicinity. The monthly
rental installments shall be an amount equal to one-twelfth (1/12) of the Annual
Net Rent for the Additional Extension Term and shall be paid at the same time
and in the same manner as provided in the Lease, as amended.”

 

10. Deletion of Option to Expand. Paragraph 39(l) of the Lease is hereby deleted
in its entirety and is of no further force or effect.

 

11. Deletion of Right of First Refusal. Paragraph 39(m) of the Lease is hereby
deleted in its entirety and is of no further force or effect.

 

12. Broker. Tenant represents and warrants that, except for THE STAUBACH COMPANY
OF NEW JERSEY, LLC, a New Jersey limited liability company (“Staubach”), and
COLLIERS TURLEY MARTIN TUCKER COMPANY, a Missouri corporation (“Colliers”), both
representing Tenant (collectively, the “Agents”), no real estate broker or
brokers were involved in the procurement, negotiation and/or execution of this
Second Amendment. Tenant shall indemnify Landlord and hold it harmless from any
and all liability for the breach of any such representation and warranty on its
part and shall pay any compensation to any other broker or person who may be
deemed or held to be entitled thereto. Landlord and Tenant agree that Landlord’s
sole obligation with respect to any brokerage commissions due and payable to the
Agents named herein shall be to pay a commission to Colliers pursuant to
separate agreement. Any commission due to Staubach shall be paid by Colliers.

 

13. Tenant’s Representations and Warranties. The undersigned represents and
warrants to Landlord that (i) Tenant is duly organized, validly existing and in
good standing in accordance with the laws of the state under which it was
organized and if such state is not the state in which the Premises is located,
that it is authorized to do business in such state; (ii) all action necessary to
authorize the execution of this Second Amendment has been taken by Tenant; and
(iii) the individual executing and delivering this Second Amendment on behalf of
Tenant has been authorized to do so, and such execution and delivery shall bind
Tenant. Tenant, at Landlord’s request, shall provide Landlord with evidence of
such authority.

 

14. Examination of Amendment. Submission of this instrument for examination or
signature to Tenant does not constitute a reservation or option, and it is not
effective until execution by and delivery to both Landlord and Tenant.

 

15. Definitions. Except as otherwise provided herein, the capitalized terms used
in this Second Amendment shall have the definitions set forth in the Lease.

 

16. Incorporation. This Second Amendment shall be incorporated into and made a
part of the Lease, and all provisions of the Lease not expressly modified or
amended hereby shall remain in full force and affect.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
on the day and year first written above.

 

LANDLORD:

DUKE REALTY LIMITED PARTNERSHIP, an


Indiana limited partnership

By:   DUKE REALTY CORPORATION, an Indiana     corporation, its General Partner

 

By:

  /s/    JOHN W. NELLEY        

Name:

  John W. Nelley Jr.

Title:

  Managing Director

 

TENANT: ORCHID CELLMARK INC., a Delaware corporation

By:

  /s/    PAUL KELLY        

Name:

  Paul Kelly

Title:

  President & CEO

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

LETTER OF UNDERSTANDING

 

Duke Realty Limited Partnership

c/o Duke Realty Corporation

Attn: Nashville Market - Senior Property Manager

782 Melrose Avenue

Nashville, TN 37211

 

  RE: Lease Agreement dated February 15, 1996, as amended by that certain Lease
Agreement Amendment No. 1 dated January 23, 2001, and as further amended by
Lease Agreement Amendment No. 2 dated                     , 2005 (collectively,
the “Lease”), between Duke Realty Limited Partnership, an Indiana limited
partnership (“Landlord”) and Orchid Cellmark Inc., a Delaware corporation
(“Tenant”) for premises consisting of approximately 17,897 square feet of space
(the “Premises”) located at 1400 Donelson Pike, Suite A-15, Nashville, Tennessee
37217, in the building commonly known as Airpark Business Center III (the
“Building”), and within Airpark Business Center (the “Park”)

 

Dear                     :

 

The undersigned, on behalf of Tenant, certifies to Landlord as follows:

 

  1. The expiration date of the Lease is October 31, 2010.

 

  2. The Lease (including amendments or guaranty, if any) is the entire
agreement between Landlord and Tenant as to the leasing of the Relocation Space
and is in full force and effect.

 

  3. The Landlord has completed the improvements designated as Landlord’s
obligation under the Lease Agreement Amendment No. 2 (excluding punchlist items
as agreed upon by Landlord and Tenant), if any, and Tenant has accepted the
Premises for the Extension Term.

 

  4. To the best of the undersigned’s knowledge, there are no uncured events of
default by either Tenant or Landlord under the Lease.

 

IN WITNESS WHEREOF, the undersigned has caused this Letter of Understanding to
be executed this      day of                     , 2005.

 

TENANT: ORCHID CELLMARK INC., a Delaware corporation

By:

   

Name:

   

Title:

   